      Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                       NO. 17-160

    MELVIN J. WALKER                                       SECTION “R” (4)



                          ORDER AND REASONS


       Melvin   J.    Walker   moves   for   compassionate   release,   home

confinement, and appointment of counsel.1 The Government opposes the

motion. 2    Because Walker fails to demonstrate that he satisfies the

exhaustion requirement for compassionate release, the Court denies his

request. The Court also denies Walker’s motion for home confinement.

Finally, the Court finds that appointment of counsel is not in the interest of

justice and denies his request.



I.     BACKGROUND

       On August 22, 2018, Walker pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). 3 According to


1      R. Doc. 107.
2      R. Doc. 109.
3      R. Doc. 11.
     Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 2 of 7




the factual basis that Walker signed, he was convicted on August 2, 2010 of

a felony in the Criminal District Court for the Parish of Orleans for possessing

with intent to distribute marijuana, in violation of Louisiana Revised

Statutes § 14:966(A)(2).4    On July 23, 2017, Jefferson Parish Sheriff’s

Deputies stopped Walker in a “routine traffic matter,” leading to his arrest

and imprisonment.5 The next day, FBI agents drove to Walker’s residence,

received consent from his wife to search the premises, and discovered four

pistols.6

      On November 13, 2019, the Court sentenced Walker to 115 months’

imprisonment, to be followed by a three-year term of supervised release.7 At

the time defendant filed his motion, he was incarcerated at FTC Oklahoma.8

He has since been transferred to Beaumont Low FCI.9 He has a projected

release date of September 22, 2027.10




4     R. Doc. 42 at 2.
5     Id. at 1.
6     Id.
7     R. Doc. 80 at 2-3.
8     R. Doc. 107 at 1.
9     Federal      Bureau  of      Prisons,     Find     an      Inmate,
https://www.bop.gov/inmateloc/ (last visited November 12, 2020).
10    Id.
                                  2
      Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 3 of 7




II.    DISCUSSION

       A.   Compassionate Release

       Before a federal court will assess the merits of a motion for

compassionate release, defendants must show they have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” or that “30 days [have passed] from the

receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582(c)(1)(A).     The Fifth Circuit has clarified that “all requests for

compassionate release must be presented to the Bureau of Prisons before

they are litigated in the federal courts.” United States v. Franco, No. 20-

60473, 2020 WL 5249369, at *2 (5th Cir. 2020 Sept. 3, 2020).

       In addition, the Fifth Circuit held that the exhaustion requirement is a

“mandatory claim-processing rule.” Id. at 468. Like other mandatory-claim

processing rules, the Court must enforce the rule if a party properly raises

the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th Cir.

2019) (“A claim-processing rule is mandatory to the extent a court must

enforce the rule if a party properly raises it.”). Here, the Government argues

that Walker failed to comply with the exhaustion requirement, so the Court

must enforce the rule. The movant carries the burden of demonstrating


                                       3
     Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 4 of 7




exhaustion. See United States v. Rodriguez, No. 15-198, 2020 WL 5369400,

at *2 (E.D. La. Sept. 8, 2020) (stating that the defendant bears the burden of

demonstrating exhaustion).

      Walker alleges that he exhausted his administrative remedies by

sending a request to the warden of Oklahoma FTC on July 22, 2020.11 But

he has provided no records to support his claim. The Government states

that, according to the BOP, there is no record of Walker’s July 22

application.12 Instead, it contends that the BOP has received just two emails,

dated August 22, 2020 and August 29, 2020. 13          The Government has

supplemented the record with these emails. In the first, sent to the staff of

Oklahoma FTC, Walker asks, “is the compassionate release coordinator

going to get back to me about my application?”14 In the second, which

Walker sent after BOP transferred him to Beaumont Low FCI, he asks for

compassionate release because of “compelling mental/physical health”

reasons.15




11    R. Doc. 107 at 1.
12    R. Doc. 109 at 12.
13    Id.
14    R. Doc. 109-2 at 1.
15    R. Doc. 109-3 at 1.
                                      4
     Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 5 of 7




      Walker sent both of his August 2020 communications within 30 days

of the date he filed his motion in federal court, August 31, 2020.16 He does

not state whether he has appealed a decision by the BOP not to bring a

motion on his behalf; nor has he allowed the requisite thirty-day period to

lapse. As such, Walker fails to demonstrate that he has exhausted his

administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). This creates a

“glaring roadblock” to Walker’s motion for compassionate release. United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Accordingly, the Court

must dismiss his motion without prejudice. See United States v. Alam, 960

F.3d 831, 836 (6th Cir. 2020) (holding that dismissal without prejudice is

appropriate   when       compassionate-release   movants   fail   to   exhaust

administrative remedies).

      B.    Home Confinement

      Walker’s motion includes a request for home confinement.         But the

Court cannot order that relief, as the relevant statute gives only the BOP the

ability to place a defendant on home confinement. See 18 U.S.C. § 3582(c)(2)

(“The Bureau of Prisons shall, to the extent practicable, place prisoners with

lower risk levels and lower needs on home confinement for the maximum

amount of time permitted under this paragraph.”); see also United States v.


16    See R. Doc. 107.
                                       5
     Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 6 of 7




Voda, 994 F.2d 149, 151 (5th Cir. 1993) (“[M]any cases have addressed the

authority of a judge to specify the place of incarceration[,]” and “[t]hese cases

hold that a court may recommend that a sentence . . . be served in a particular

prison or jail, but that only the Bureau of Prisons has the actual authority to

designate the place of incarceration.”). To the extent defendant seeks an

order from this Court placing him in home confinement, the Court lacks

authority to grant his request. Accordingly, the Court must deny Walker’s

motion for home confinement.

      C.    Appointment of Counsel

      Finally, Walker moves for the Court to appoint counsel. 17 There is no

constitutional or statutory right to counsel beyond direct appeal.           See

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed

counsel extends to the first appeal of right, and no further.”). A Court may

appoint counsel in a compassionate release proceeding if it finds doing so

would be “in the interest of justice.” United States v. Delco, No. 09-57, 2020

WL 4569670, at * 2 (E.D. La. Aug. 7, 2020); United States v. Mogan, No.

14-40, 2020 WL 2558216, at *4 n.29 (E.D. La. May 20, 2020); cf. United

States v. Moore, 400 F. App’x 851, 852-3 (5th Cir. 2010) (noting that “[t]here

is no right to appointed counsel in a § 3582(c)(2) proceeding” and that “the


17    R. Doc. 107 at 3.
                                       6
    Case 2:17-cr-00160-SSV-KWR Document 119 Filed 11/16/20 Page 7 of 7




interest of justice did not require” appointment of counsel). As the Fifth

Circuit has stated, “the interest of justice [does] not require the appointment

of counsel” when a motion does “not involve complicated or unresolved

issues.” Moore, 400 F. App’x at 852; cf. United States v. Robinson, 542 F.3d

1045, 1052 (5th Cir. 2008) (finding that it is “in the interest of justice” to

appoint counsel in a § 3582(c)(2) proceeding where an appeal involved

unresolved questions of Fifth Circuit law). Because Walker’s motion does

not involve complicated or unresolved issues, the Court finds that

appointment of counsel would not serve the interest of justice. Accordingly,

the Court denies his request for appointment of counsel.



III. CONCLUSION

      For the foregoing reasons, Walker’s motion for compassionate release

is DENIED WITHOUT PREJUDICE. His motion for home confinement is

DENIED, and his motion for appointment of counsel is DENIED.




       New Orleans, Louisiana, this _____
                                     16th day of November, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

                                      7
